Citation Nr: 1022040	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-29 841	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
tinea cruris.

2.  Entitlement to an increased (compensable) rating for a 
left axillary region excision scar.

3.  Entitlement to service connection for a disorder 
manifested by muscle spasms and twitching nerves.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1989 to October 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the Veteran's claims for service connection for 
posttraumatic stress disorder (PTSD), a disorder manifested 
by muscle spasms and twitching nerves, and a left shoulder 
disorder.  The RO also denied his claims for higher ratings 
for his already service-connected tinea cruris and a left 
axillary region excision scar.  As well, the RO denied his 
petition to reopen claims for service connection for a right 
shoulder disorder, migraine headaches, and depression. 

In April 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  

In a March 2010 rating decision, on remand, the AMC granted 
service connection for PTSD, schizophrenia, major depressive 
disorder, and alcohol dependence in partial remission and 
assigned the highest possible rating of 100 percent 
retroactively effective from March 19, 2001.  The Veteran has 
not since, in response, appealed that effective date, so his 
claims concerning his psychiatric disability are no longer at 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(indicating that, where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) thereafter must be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See, too, 
38 C.F.R. § 20.200 (2009).

Also in March 2010, the AMC issued a supplemental statement 
of the case (SSOC) continuing to deny the remaining claims 
and returned the file to the Board for further appellate 
review.  But, in April 2010, the Veteran withdrew his appeal 
of these remaining claims.  38 C.F.R. § 20.204 (2009).


FINDING OF FACT

On April 15, 2010, prior to the promulgation of a decision in 
this appeal, the Veteran notified the Board that he is 
withdrawing this appeal of his remaining claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  


Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In this particular case at hand, the Veteran has withdrawn 
this appeal of his remaining claims and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of these remaining claims 
and the appeal is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


